Citation Nr: 0506088	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right ankle.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an initial evaluation higher than 10 
percent for right medial malleolus fracture residuals. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 1982 to 
July 1985.

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The claims file reflects that a diagnosis of mood disorder 
secondary to chronic pain has been given.  Because chronic 
right ankle pain, which is service-connected, is shown, this 
is referred to the RO as an informal claim of entitlement to 
secondary service connection for a mood disorder.

In January 2002, the veteran requested service connection for 
residuals of frostbite to the feet and also for right ankle 
edema.  He submitted a magnetic resonance imaging (MRI) 
report showing subcutaneous edema posterolateral to the 
lateral malleolus over the surface of the peroneous longus 
and brevis tendons.  Although the RO sent a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter in February 2002, 
it does not appear that the RO has addressed these claims 
since then.  They are referred for appropriate action.  

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The most recent SSOC was issued in August 2004.  It reflects 
consideration of VA outpatient treatment reports dated from 
1998 to 2002.  Since that time, the veteran has submitted 
additional VA outpatient treatment reports, some of which are 
dated as recently as August 2004, relative to the 
disabilities in issue.  The RO has not had the opportunity to 
review the pertinent records in conjunction with the 
veteran's claims.  The veteran has not waived his right to 
initial RO consideration of this evidence.  Thus, a remand 
will be necessary for this procedural safeguard.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In April 2002, the veteran testified before the undersigned 
Veteran's Law Judge that a private medical diagnosis of right 
ankle arthritis had been given by a Dr. Fontana in Mobile.  
During that hearing, his representative mentioned that the 
medical record would be submitted at the hearing.  The Board 
is unable to locate the records from Dr. Fontana in the 
claims file.   

Concerning the claim of entitlement to service connection for 
low back strain, the January 2003 VA examination report notes 
that the veteran received worker's compensation benefits for 
a 1999 job-related back injury.  The Board is of the opinion 
that these records should be obtained.   

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his representative in order to obtain 
another copy of the treatment reports 
from Dr. Fontana.  The RO should also 
furnish the appropriate release of 
information forms in order to obtain 
copies of any additional VA medical 
records pertaining to the disabilities in 
issue dated from August 25, 2004 to the 
present and to obtain a copy of the 
decision awarding workmen's compensation 
benefits and the evidence on which the 
decision was based.

2.  Following any additional development 
deemed appropriate by the RO readjudicate 
the claims, to include consideration of 
all evidence received since the August 
2004 supplemental statement of the case.  
If the benefits sought are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and to his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBETT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


